TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-08-00647-CV



                     Edward A. Rzasa and Elisabeth D. Rzasa, Appellants

                                                   v.

                        Windermere Homeowners Association, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
    NO. D-1-GN-05-003244, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The trial court signed its final judgment on July 24, 2008. Appellants filed their

notice of appeal in the trial court on October 3, 2008; a copy of the notice of appeal was filed in this

Court on October 23. On December 11, 2008, we were informed by the trial court clerk that

appellants had not paid or made arrangements to pay for the clerk’s record. On December 15, 2008,

we sent appellants notice that payment for the clerk’s record was overdue and that the record would

therefore not be timely filed. We asked appellants to make arrangements to pay for the record and

submit a status report to this Court regarding the appeal no later than December 29, 2008, warning

them that failure to do so could result in the dismissal of their appeal. To date, appellants have not

responded in any way to our notice and the record has not been filed. We therefore dismiss the

appeal for want of prosecution. Tex. R. App. P. 42.3(b).
                                           __________________________________________

                                           David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Henson

Dismissed for Want of Prosecution

Filed: February 11, 2009




                                              2